Citation Nr: 1750143	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for double vision, to include as secondary to service-connected cerebrovascular accident.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to total disability rating due to employability prior to July 23, 2014


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Though the Veteran requested a Travel Board hearing, he failed to appear for his scheduled hearing on April 22, 2016.  The Veteran has not contacted VA and did not show good cause for his failure to appear.  Thus, the Board hearing request is deemed to be withdrawn.

The Veteran's claim for service connection for hypertension, secondary to service-connected diabetes was denied in a September 2003 rating decision.  That decision is final.  Following that decision, the Veteran has claimed hypertension, secondary to service-connected PTSD.  In light of Harder v. Brown, 5 Vet. App. 183 (1993), the Board is treating this as a new claim.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for double vision and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 7, 2015, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to total disability due to unemployability (TDIU) prior to July 23, 2014 is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU prior to July 23, 2014

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for entitlement to TDIU prior to July 23, 2014; hence, there remain no allegations of errors of fact or law for appellate consideration in regards to this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal for entitlement to TDIU prior to July 23, 2014 is dismissed.





REMAND

Additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

I. Double Vision 

On a May 2008 statement in support of a claim, the Veteran filed for service connection for double vision that "comes and goes."  In August 2008, the Veteran submitted a statement in which he asserted his double vision was a direct result of his service connected cerebrovascular accident, previously referred to as stroke.

January 2009 private treatment records reflect that the Veteran was not suffering from any recurrent stroke-like symptoms of diplopia.  

February 2009 private treatment records include a statement from the Veteran's private physician that stated that the Veteran had diplopia resulting from a stroke.  Another February 2009 private treatment record reported that the Veteran had chronic diplopia that flared up, and intensified depending on activities like moving around or prolonged reading on the computer.  During examination, the Veteran denied blurring, double vision, eye irritation, eye discharge, vision loss, eye pain or sensitivity to light.  May 2009 private treatment records reported that the Veteran had some mild diplopia which was constant and unchanging.  

The Veteran was afforded a VA examination in October 2009.  He reported that balance issues were the only symptom following his stroke.  Diplopia was not evident during the examination.

January 2010 private treatment records reflect that the Veteran was complaining of blurring, double vision.  Another January 2010 private record reflected that the Veteran had intermittent diplopia.

On the Veteran's February 2010 Form-9, he argued that he had "chronic dizziness and diplopia."  He went on to explain that he had trouble walking in a straight line or maintain his balance.  He did not mention any symptoms relating to double vision. 

The Veteran's private physician submitted a statement in May 2010.  He reported that the Veteran suffered from a history of pontine stroke, ataxia, and diplopia.  He also said that the Veteran continued to have intermittent double vision.  He did not provide any supporting documentation. 

May 2010 private treatment records reflect the Veteran denied blurring or double vision.  Upon examination, his pupils were equal, round, and reactive to light and accommodation.  His extraocular movements were intact, demonstrating a normal gaze alignment and no nystagmus.  The treating physician reported that the Veteran had mild subjective diplopia, particularly when the Veteran was looking to the right-hand side.

In a July 2010 statement in support of a claim, the Veteran reported that he suffered from diplopia daily.

VA treatment records continually reflect that the Veteran complained of double vision.  See December 2010, November 2011, and November 2012 VA treatment records. 

May 2013 VA treatment records reflect that the Veteran sought treatment for blurred vision.  Double vision was noted following a review of the Veteran's systems.  His extraocular movements were intact.

March 2014 VA treatment records reflect that the Veteran continued to complain of double vision.  Chronic double vision was noted following a review of the Veteran's systems.  June 2014 VA medical records reflect the Veteran continued to report intermittent double vision.  November 2014 VA treatment records report that the Veteran did not have diplopia, and his pupils were determined to be equal, round, and reactive to light.  March 2015 VA treatment reported that the Veteran did not have diplopia.  His pupils were determined to be equal, round, and reactive to light, and his extraocular movements were intact. 

It is not clear what eye condition, if any, is suffered by the Veteran based on the available evidence.  Private medical records that state the Veteran has diplopia, fail to support the diagnosis with rationale or testing.  The Veteran's lay statements have also been inconsistent on whether or not he is suffering from double vision.  

Based on the foregoing, an opinion is needed to address the nature and etiology of the Veteran's reported eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

II. Hypertension

The Veteran contends he is entitled to service connection for hypertension.  

The Veteran was afforded a VA examination in August 2003, however, this examination did not address any theory of service connection other than secondary service connection due to diabetes.  The examiner noted a current diagnosis of hypertension and determined that hypertension was not caused by his service-connected diabetes.  No opinion as to whether the diagnosed hypertension was related to the Veteran's service was provided.  Additionally, since that time, the Veteran has been awarded service connection for PTSD, and he contends that PTSD caused his hypertension.  The Board must remand the claim so that an opinion concerning the etiology of the Veteran's hypertension can be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2016).

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Veteran's service treatment records (STR) document an August 1966 blood pressure reading of 158/98.  The treating physician noted potential hypertension.  Several days later, his blood pressure was recorded as 118/74.  The Veteran's February 1970 separation examination recorded his blood pressure at 110/84, and instances of high or low pressure were denied.  

On the February 2010 Form-9, the Veteran reported that hypertension began in June 1970.  He states that around this time he was diagnosed with "extreme hypertension."  The Veteran stated that his treating doctor died in 1973 and records from that time were unavailable. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran's private examiners and request copies of any records that would objectively confirm the presence of diplopia


2.  After the above, schedule the Veteran for an examination to confirm the presence of diplopia and if present identify the cause or any relationship to service connected disease.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  

Upon review of the Veteran's claims file, and after performing any necessary testing, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hypertension was caused or aggravated (made permanently worse) by a disease or injury in service, including whether the elevated blood pressure in August 1966 represented the onset of early stages of hypertension.

If aggravation is found, the examiner should also identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.  The examiner is asked to acknowledge the Veteran's lay statements that he has suffered from hypertension since June 1970.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


